FILED

TED STATES DISTRICT COURT
UNAS CRUCES, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT SEP 12 9019 Ve
FOR THE DISTRICT OF NEW MEXICO

MITCHELL R. ELFERS

COURT
ANDREW JOEY DELGADO, CLERK OF
>. 3 Oer—
Petitioner,
v. No. 17-cv-01004-KG-KRS

RAYMOND SMITH,
Respondent.

ORDER ADOPTING PROPOSED FINDINGS
AND RECOMMENDED DISPOSITION

This matter comes before the Court on Magistrate Judge Kevin R. Sweazea’s Proposed
Findings and Recommended Disposition (“PFRD), filed August 14, 2019. (Doc. 22). The parties
were notified that objections were due within fourteen days of service of the PFRD and that if no
objections were file, no appellate review would be allowed. (Doc. 22, at 14). To date, no objections
have been filed.

IT IS THEREFORE ORDERED that:

1) the PFRD is adopted as an order of the Court;

2) Mr. Delgado’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 1) is

denied;

3) Mr. Delgado’s motions for a status conference and to appoint counsel (Docs. 13, 19)

are denied;

4) this case is dismissed with prejudice; and

5) acertificate of appealability is denied.

 
